NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


SCOTT HAAS, DOC# S18655,                      )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-2179
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 14, 2018.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Kathleen D. Kirwin of Kirwin Law, Sarasota,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



VILLANTI, BLACK, and SALARIO, JJ., Concur.